Citation Nr: 0735086	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  05-25 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION


The veteran had active service from December 1969 to December 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision of the 
Winston-Salem, North Carolina, regional office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran was previously represented in this appeal by a 
private attorney.  In a letter dated March 2006, this 
attorney notified VA that he was no longer representing the 
veteran.  The letter was dated prior to the certification of 
the veteran's appeal to the Board.  Therefore, the veteran is 
no longer represented by this attorney.  38 C.F.R. § 20.608 
(2007).  In addition, a July 2006 letter from VA to the 
veteran noted that his attorney had retired and was no longer 
representing him in his appeal.  It also noted that there was 
no record of the veteran appointing another representative.  
A December 2006 letter to the veteran notified him that his 
appeal was being certified to the Board and that he had 90 
days in which to appoint a new representative.  The veteran 
did not respond to either letter. 

The claims of entitlement to service connection for adult 
antisocial behavior, service connection for a dysthymic 
disorder, and entitlement to a nonservice-connected pension 
were denied in a May 2004 rating decision.  This decision 
also granted entitlement to service connection for post-
traumatic stress disorder (PTSD) and assigned a 50 percent 
evaluation.  The veteran's former attorney submitted a notice 
of disagreement with this decision in August 2004, and a 
statement of the case was issued on June 6, 2005, with a 
cover letter dated June 9, 2005.  A statement of the case for 
the issue of entitlement to a TDIU was issued to the veteran 
on June 23, 2005.  

In June 2005, a VA Form 9, Appeal to Board of Veterans' 
Appeal, was received from the veteran's attorney stating that 
it was in response to the statement of the case dated June 
23, 2005.  The box indicating that the veteran wished to 
appeal all of the issues on the statement of the case and any 
supplemental statements of the case was checked.  This form 
made no reference to the June 6, 2005 statement of the case.  

In December 2005, the veteran's former attorney contacted VA 
and inquired as to why a statement of the case had not been 
issued in response to the August 2004 notice of disagreement.  
In July 2006, VA contacted the veteran by letter, referenced 
the December 2005 letter from his attorney, and noted that a 
statement of the case in response to the August 2004 notice 
of disagreement had been issued on June 9, 2005 with a copy 
to the attorney.  This letter informed the veteran that there 
had been 60 days from the date of this statement of the case 
to file a substantive appeal.  It added that the time limit 
for filing a substantive appeal had expired, and that the 
decision was now final.  The issues considered in the June 9, 
2005 statement of the case have not been certified to the 
Board.

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200 (2007).  It must either indicate that the appeal is 
perfected as to all issues, or must specifically identify the 
issues on appeal.  38 C.F.R. § 20.202 (2007).  

The veteran submitted an additional claim requesting an 
increased evaluation for his service connected PTSD, and that 
he received a favorable response in July 2006.  He did not 
initiate an appeal of the new evaluation.  

In view of the above, the only issue currently on appeal 
before the Board is that of entitlement to TDIU.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

A total rating for compensation may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. Part 3, 
§§ 3.340, 4.16(a) (2007).

The veteran's sole service connected disability is PTSD, 
which is currently evaluated as 70 percent disabling.  
Therefore, he meets the schedular criteria for TDIU.

In the case of a claim for total rating based on individual 
unemployability, the duty to assist requires that VA obtainin 
an examination which includes an opinion on what effect the 
veteran's service-connected disability has on his ability to 
work. 38 U.S.C.A. § 5107(a); Friscia v. Brown, 7 Vet. App. 
294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) 
(2007).

The claims folder includes a copy of a January 2005 notice 
letter to the veteran informing him of the time, date, and 
location of his scheduled examination.  Additional 
information shows that the veteran did not report for this 
examination.  However, the January 2005 notice letter was 
dated 10 days after the date of the veteran's scheduled 
examination (it is unclear whether this was the actual date 
of mailing).  In addition, the letter was mailed to an 
address that was different from an address provided by the 
veteran in a statement in support of his claim submitted just 
two weeks prior to the date of the notice letter.  Therefore, 
the Board concludes that it is likely the veteran did not 
receive the notification for his examination.  

The veteran was scheduled for a second examination in October 
2005.  Once again, the notice letter is dated after the day 
of the scheduled examination, and the letter was mailed to 
the veteran's old address.  The Board again finds that the 
veteran is not likely to have received timely notice of this 
examination.  

The evidence that is currently of record shows that the 
veteran is very disabled, with Global Assessment of 
Functioning (GAF) scores as low as 35.  However, the evidence 
also indicates that the veteran was treated for various 
substance abuse problems more than a decade before he was 
diagnosed with PTSD, and nearly a decade before the first 
symptoms associated with PTSD were recorded; but after his 
service in Vietnam.  It is also noted that the PTSD has been 
found to be a maturation of an anxiety disorder that began in 
service.  Furthermore, the veteran contends that the side 
effects from his medication contribute to his 
unemployability.  There is no indication what these side 
effects may be, and no opinion as to how they affect his 
employability.  Given that the veteran's employability has 
not been assessed by a medical professional, and that it is 
affected by several nonservice connected factors, the Board 
believes that an additional attempt should be made to 
schedule the veteran for a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and severity of his service 
connected disability and its effect on 
his employability.  The claims folder 
must be made available to the examiner 
for review before the examination.  The 
examiner should attempt to identify what 
portion of the veteran's disability is 
the result of his service connected PTSD.  
In this regard, the examiner should opine 
as to whether any substance abuse is 
secondary to PTSD.  The examiner should 
also provide the following opinion: Is it 
as likely as not (50 percent probability 
or more) that the veteran is rendered 
unable to secure or follow a 
substantially gainful occupation 
consistent with his education and 
occupational experience solely as a 
result of service connected disability.  

The veteran is advised that this 
examination is necessary to evaluate his 
claim and that if he fails without good 
cause to report for any scheduled 
examinations, his claim may be denied.  
38 C.F.R. § 3.655 (2007).

2.  If the veteran fails to report for 
any examinations, a copy of the notices 
provided to him of the scheduled 
examinations should be associated with 
the claims folder.  

3.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, issue a 
supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

